Exhibit 10.1

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS FIRST AMENDMENT dated as of March 30, 2016 (this “Amendment”) to that
certain Asset Purchase Agreement, dated as of January 22, 2016, is entered into
by and among Quicksilver Resources Inc., a Delaware corporation (the “Company”),
Cowtown Gas Processing L.P., a Texas limited partnership (“Cowtown Gas
Processing”), and Cowtown Pipeline L.P., a Texas limited partnership (“Cowtown
Pipeline” and together with the Company and Cowtown Gas Processing, each a
“Seller”, and collectively, the “Sellers”), and BlueStone Natural Resources II,
LLC, a Delaware limited liability company (“Buyer”). Sellers and Buyer are
sometimes referred to collectively herein as the “Parties” and individually as a
“Party”.
RECITALS
A.Sellers and Buyer are parties to that certain Asset Purchase Agreement, dated
as of January 22, 2016 (the “Purchase Agreement”).
B.Sellers and Buyer desire, subject to the terms and conditions hereof, to amend
the Purchase Agreement in the respects, but only in the respects, hereinafter
set forth, and to enter into the other agreements set forth herein related
thereto.
C.Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Purchase Agreement, as amended by this Amendment, unless herein
defined or the context shall otherwise require.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:
SECTION 1.
AMENDMENTS.

Section 1.1    Amendment to Section 11.1(a)(iii). Section 11.1(a)(iii) of the
Purchase Agreement is hereby amended by replacing the date “March 31, 2016” with
the date “April 15, 2016”.
SECTION 2.
MISCELLANEOUS.

Section 2.1    Ratification. Each Party hereby consents to this Amendment and
acknowledges and agrees that, except as expressly set forth in this Amendment,
the terms, provisions and conditions of the Purchase Agreement and the other
Transaction Documents are hereby ratified and confirmed and shall remain
unchanged and in full force and effect without interruption or impairment of any
kind.
Section 2.2    No Other Amendments; Reservation of Rights; No Waiver. Other than
as otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Party under




--------------------------------------------------------------------------------








the Purchase Agreement or any other Transaction Document, nor shall the entering
into of this Amendment preclude any Party from refusing to enter into any
further amendments with respect to the Purchase Agreement or any other
Transaction Document. Other than as expressly provided herein, and without
limiting the generality of the provisions of Section 13.5 of the Purchase
Agreement, this Amendment shall not constitute a waiver of compliance with any
covenant or other provision in the Purchase Agreement or any other Transaction
Document or of the occurrence or continuance of any present or future breach
thereunder.
Section 2.3    Headings; Interpretation. The headings in this Amendment are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment. Each reference to “herein,” “hereinafter,”
“hereof,” and “hereunder” and each other similar reference contained in the
Purchase Agreement, each reference to “this Agreement” and each other similar
reference contained in the Purchase Agreement and each reference contained in
this Amendment to the “Agreement” shall on and after the date of this Amendment
refer to the Purchase Agreement as amended by this Amendment. Any notices,
requests, certificates and other instruments executed and delivered on or after
the date of this Amendment may refer to the Purchase Agreement without making
specific reference to this Amendment but nevertheless all such references shall
mean the Purchase Agreement as amended by this Amendment unless the context
otherwise requires. As used in this Amendment, the word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it. All words used in this
Amendment will be construed to be of such gender or number as the circumstances
require. The recitals to this Amendment and all Schedules and Annexes attached
hereto or referred to herein are hereby incorporated in and made a part of this
Amendment as if set forth herein.
Section 2.4    Complete Agreement. The Purchase Agreement, as amended by this
Amendment, the Transaction Documents and all other certificates, documents or
instruments executed under the Purchase Agreement, as amended by this Amendment,
or such other Transaction Documents, together with the Schedules, Annexes and
Exhibits hereto and thereto, constitute the entire agreement between the
Parties, and supersede all prior agreements and understandings, oral and
written, between the Parties, with respect to the subject matter of the Purchase
Agreement, as amended by this Amendment; there are no conditions to this
Amendment that are not expressly stated in this Amendment.
Section 2.5    Amendment. This Amendment may not be amended or modified except
in the manner specified for an amendment of or modification to the Purchase
Agreement in Section 13.6 of the Purchase Agreement.
Section 2.6    Governing Law; Consent to Jurisdiction and Venue; Jury Trial
Waiver. The provisions of Section 13.11 of the Purchase Agreement shall govern
and apply to this Amendment, mutatis mutandis.
Section 2.7    Time of the Essence. Time shall be of the essence with respect to
all time periods set forth in this Amendment.

2

--------------------------------------------------------------------------------








Section 2.8    Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes of this
Amendment, facsimile and .pdf signatures shall be deemed originals for all
purposes.
Section 2.9    Severability. If any provision of this Amendment shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, then such provisions shall be construed so that the remaining
provisions of this Amendment shall not be affected, but shall remain in full
force and effect, and any such illegal, void or unenforceable provisions shall
be deemed, without further action on the part of any person or entity, to be
modified, amended and/or limited, but only to the extent necessary to render the
same valid and enforceable in, and only in, the applicable jurisdiction.
[Remainder of page intentionally left blank.]





3

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date set forth above by their duly authorized representatives.
QUICKSILVER RESOURCES INC.




By:     /s/ Vanessa Gomez LaGatta    
Vanessa Gomez LaGatta
Senior Vice President – Chief Financial Officer and Treasurer




COWTOWN GAS PROCESSING, L.P.,
By: COWTOWN PIPELINE MANAGEMENT, INC.,
its General Partner




By:     /s/ Vanessa Gomez LaGatta    
Vanessa Gomez LaGatta
Senior Vice President – Chief Financial Officer and Treasurer








COWTOWN PIPELINE, L.P.
By: COWTOWN PIPELINE MANAGEMENT, INC.,
its General Partner




By:     /s/ Vanessa Gomez LaGatta    
Vanessa Gomez LaGatta
Senior Vice President – Chief Financial Officer and Treasurer






BLUESTONE NATURAL RESOURCES II, LLC






By:     /s/ John Redmond    
John Redmond
President and Chief Executive Officer





Signature Page to First Amendment to Asset Purchase Agreement